DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and remarks of 24 February 2021 are entered.
	Claims 1-17 are pending. Claims 6-15 are withdrawn. Claims 1-5, 16, and 17 are being examined on the merits.
	The rejection of claims 1-5 under 35 U.S.C. 112(a) for written description is withdrawn after further consideration and Applicants’ remarks filed 24 February 2021.
	The rejection of claims 3 and 5 under 35 U.S.C. 112(b) is withdrawn in light of the amendment filed 24 February 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-15 directed to inventions non-elected without traverse.  Accordingly, claims 6-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Claims 1-5 are allowed as previously presented. 
Cancel claims 6-15. 
Claims 16 and 17 are allowed as previously presented.

Reasons for Allowance
Claims 1-5, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Yokokawa et al. Tetrahedron Lett. 42:5903-5908, published August 2001) discloses synthesis of an Ahp cyclodepsipeptide micropeptide T-20 (see e.g. Abstract). The Yokokawa art demonstrates that synthesis can begin with a 5-hydoxynorvaline residue protected by a Bn group on the sidechain hydroxyl oxygen and a Boc group at the backbone amino group. Synthesis does not begin with a resin-coupled 5-hydroxynorvaline, rather the 5-hydroxyvaline is added to a protected Tyr-Phe dipeptide (see e.g. Scheme 3). The tripeptide is then combined with a previously synthesized depsipeptide (see e.g. Scheme 2) followed by ring closure (see e.g. Scheme 4), with the preparation of the hydroxy piperidine left as the last step of the synthesis prior to deprotection (see e.g. Scheme 8). Accordingly, the Yokokawa art differs in the steps (a) through (g) as claimed. No other art suggests that synthesis begins with a resin-coupled 5-hydroxynorvaline, nor that stepwise addition of residues P1-P6, Px, P3’, and P2’ is to be performed prior to cyclization and oxidation to form the Ahp residue. 

Kocher et al. (Angewandte Chemie 56:8555-8558, published online 20 June 2017) discloses the synthesis technique of claim 1 including using a resin-coupled 5-hydroxynorvaline as the starting point for synthesis, but does not serve as prior art under 35 U.S.C. 102 as being published after the filing date of the Luxembourg 00200 foreign priority application of 12 May 2017. 
Therefore, the claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658        

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658